8 Cal. App. 2d 135 (1935)
THE PEOPLE, Respondent,
v.
LEMMIE WILEY et al., Appellants.
Crim. No. 2719. 
California Court of Appeals. Second Appellate District, Division Two.  
June 27, 1935.
 W. Thomas Davis for Appellants.
 U.S. Webb, Attorney-General, and Frank Richards, Deputy Attorney-General, for Respondent.
 Scott, J., pro tem.
 Defendants were convicted by a jury of second decree burglary, and on this appeal declare that the evidence is insufficient to sustain such conviction.
 The household furniture of the complaining witness was stolen from an unoccupied residence where it was stored. It was later found in the possession of the two defendants, a portion of it being at the home of each. Defendant Lemmie Wiley was seen riding on a truck hauling furniture to his residence. When arrested he told the officers of meeting a stranger and of storing the furniture for him, and testified to a somewhat different set of circumstances at the trial. Defendant Elmo W. Wiley stated to the officers that he and Lemmie had bought the furniture from one "Jimmie Jones", and testified to that effect at the trial, producing a receipt *136 alleged to have been received from that party. He gave an exemplar of handwriting which the jury compared with the receipt, in each of which the name was spelled "Jemmie Johns", and furniture was spelled "funiture".
 [1] Where a person is found in possession of recently stolen property, slight corroborative evidence of other inculpatory circumstances tending to show his guilt will support a conviction. (People v. Cataline, 54 Cal. App. 36 [200 P. 1060]; People v. Gibson, 16 Cal. App. 347 [116 P. 987]; People v. Swanson, 120 Cal. App. 173, at page 176 [7 PaCal.2d 380].) The inconsistencies and contradictions in the declarations and testimony of each defendant herein afford ample evidence to support the determination by the jury of their guilt of the crime of which they were convicted.
 Judgment affirmed.
 Crail, J., and Stephens, P. J., concurred.